
	
		I
		111th CONGRESS
		1st Session
		H. R. 4067
		IN THE HOUSE OF REPRESENTATIVES
		
			November 7, 2009
			Mr. Murphy of New
			 York (for himself and Mr.
			 Jones) introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To authorize interest-bearing transaction accounts at
		  depository institutions, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Business
			 Checking Fairness Act of 2009.
		2.Interest-bearing
			 transaction accounts authorized
			(a)Repeal of
			 prohibition on payment of interest on demand deposits
				(1)Federal Reserve ActSection 19(i)
			 of the Federal Reserve Act (12 U.S.C.
			 371a) is amended to read as follows:
					
						(i)[Repealed]
						.
				(2)Home Owners’
			 Loan ActThe first sentence of section 5(b)(1)(B) of the
			 Home Owners’ Loan Act (12 U.S.C.
			 1464(b)(1)(B)) is amended by striking savings association may
			 not— and all that follows through (ii) permit any and
			 inserting savings association may not permit any.
				(3)Federal Deposit Insurance
			 ActSection 18(g) of the
			 Federal Deposit Insurance Act (12
			 U.S.C. 1828(g)) is amended to read as follows:
					
						(g)[Repealed]
						.
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect at
			 the end of the 1-year period beginning on the date of the enactment of this
			 Act.
			
